            Case 3:20-cv-00736-MHL Document 1-1 Filed 09/17/20 Page 1 of 5 PageID# 7




C/J
 csc                                                                                                                     null / ALL
                                                                                                     Transmittal Number: 21786229
Notice of Service of Process                                                                            Date Processed: 07/22/2020

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Mutual Automobile Insurance Company
                                              Entity ID Number 3461675
Entity Served:                                State Farm Mutual Automobile Insurance Company
Title of Action:                              Mandy Anne Truman vs. State Farm Mutual Automobile Insurance Company
Matter Name/ID:                               Mandy Anne Truman vs. State Farm Mutual Automobile Insurance Company
                                              (10386965)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Richmond City Circuit Court, VA
Case/Reference No:                            CL20003265-00
Jurisdiction Served:                          Virginia
Date Served on CSC:                           07/21/2020
Answer or Appearance Due:                     21 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Bryn Swartz
                                              804-505-0633

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                       EXHIBIT 1
          Case 3:20-cv-00736-MHL Document 1-1 Filed 09/17/20 Page 2 of 5 PageID# 8

                          e   '


                          ~- COMMONWEALTH OF VIRGINIA




                                   RICHMOND CITY CIRCUIT COURT
                                            Civil Division
                                       400 NORTH 9TH STREET
                                        RICHMOND VA 23219

                                                Summons

        To: STATEFARMMUTUALAUTOMOBILE                                   Case No. 760CL20003265-00
            INSURANCE COMPANY
            SVE: CORPORATION SERVICE CO
            100 SHOCKOE SLIP, FLOOR2
            RICHMOND VA 23219

        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk's office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance in person is not required by this summons.

        Done in the name of the Commonwealth of Virginia on,Thursday, July 16, 2020

         Clerk of Court: EDWARD F JEWETT




   Instructions:


Hearing Official:




                    SWARTZ, BRYN
Attorney's name:    804-505-0633
                Case 3:20-cv-00736-MHL Document 1-1 Filed 09/17/20 Page 3 of 5 PageID# 9




          VIRGIN 1-A:

                                     IN THE CIRCUIT COURT FOR THE CITY OF RICHMOND

          MANDY ANNE TRUMAN,                                )
                             Plaintiff                      )
                                                            )
          v.                                                )

          STATE FARM MUTUAL AUTOMOBILE
          INSURANCE COMPANY,
                                                            )
                                                            )
                                                            )
                                                                      Case No.:   eic2.c -3S2/ 5 - }7
                                                            )
          SERVE: Corporation Service Company                )
                 100 Shockoe Slip, Floor 2                  )
                 Richmond, VA, 23219 - 4100                 )
                                                            )
                             Defendant.                     )



                                                          COMPLAINT

                     COMES NOW the Plaintiff, Mandy Anne Truman, by counsel, and respectfully moves the

          Court for judgment against the Defendant in the amount of SEVENTY-FIVE THOUSAND DOLLARS

              ($75,000.00) plus double prejudgment interest, reasonable attorney's fees, and costs/expenses

              as hereinafter set forth. In support whereof, Plaintiff respectfully states as follows:

                     1. Defendant, State Farm Mutual Automobile Insurance Company, is a nonstock

                         corporation licensed to conduct business in the Commonwealth of Virginia and is an

                         insurance company licensed in Virginia to write insurance as defined in Code of

                         Virginia§ 38.2-124. Its registered agent is Corporation Service Company, 100 Shockoe

                         Slip, Floor 2, Richmond, Virginia 23219-4100.

                      2. On or about August 2, 2013, Plaintiff, Mandy Anne Truman, was involved, and injured,

                          in a rear-end car accident.




                                                                -1-

Pathfinder
 INJURY LAW
                  Case 3:20-cv-00736-MHL Document 1-1 Filed 09/17/20 Page 4 of 5 PageID# 10




                       3. At the same time, Plaintiff had an insurance contract in place with Defendant that set

                           forth a duty for Defendant to reimburse Plaintiff's medical bills arising out of a car

                           accident.

                       4. As a direct and proximate result of the August 2, 2013 car accident, Plaintiff incurred

                           medical bills in excess of $425,000.00.

                       5. Defendant is under a legal duty pursuant to Virginia law and contract to reimburse

                           Plaintiff for medical bills incurred in relation to her August 2, 2013 car accident.

                       6. By correspondence to Plaintiff dated July 17, 2015 or, in the alternative, October 8,

                           2015, Defendant indicated its denial, refusal, and failure to reimburse Plaintiff for her

                           medical bills pursuant to the contract in place between the parties at the time of

                           Plaintiff's accident. In so doing, Defendant violated its legal and contractual duty to

                           reimburse Plaintiff's medical bills and breached the contract between it and Plaintiff.

                       7. The contract between the parties called for Defendants to reimburse Plaintiff for up

                          to one hundred thousand dollars $100,000 in medical bills related to a given car

                           accident. Prior to denying, refusing, and failing to pay, Defendant paid Plaintiff

                           approximately twenty-five thousand dollars ($25,000.00} of its $100,000.00 limit for

                           reimbursement of medical expenses, leaving approximately seventy-five thousand

                           dollars ($75,000.00) unpaid pursuant to the contract.

                       8. Defendant's denial, refusal, and failure to reimburse Plaintiff's medical bills was

                           arbitrary and made in bad faith in violation of Code of Virginia § 8.01-66.1.

                       WHEREFORE, Plaintiff respectfully requests judgment against Defendant in the amount

                 of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), double prejudgment interest from the date


                                                                -2-


Pathfinder
  IN.:JURY LAW
              Case 3:20-cv-00736-MHL Document 1-1 Filed 09/17/20 Page 5 of 5 PageID# 11




          of breach, reasonable attorney's fees, costs, and such other relief as the Court deems just and

          proper.

                                                              Respectfully Submitted,
                                                              MANDY ANNE TRUMAN




                                                      By:
                                                              Bryn Swartz, Esq. (VSB No. 82700)
                                                              Pathfinder Injury Law
                                                              3016 Mountain Road, Suite C
                                                              Glen Allen, Virginia 23060
                                                              Phone and Fax: (804) 505-0633
                                                              bswartz@pathfinderlaw.com
                                                              Counsel for the Plaintiff




                                                        -3-


Pathfinder
 INJURY LAW
